 1                                                                    JS-6
 2

 3

 4

 5

 6

 7

 8

 9                   IN THE UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA

11

12
     PATRICIA LIESKE, an individual,          Case No. 2:18-cv-05973-R-PJW
13

14                  Plaintiff,
                                              ORDER DISMISSING ACTION WITH
15        v.                                  PREJUDICE
16
     EHM PRODUCTIONS, INC., a                 Hon. Manuel Real
17   California corporation, and DOES 1-20,
18
                     Defendants.
19

20

21

22

23

24

25

26

27

28


                                          ORDER
 1         Pursuant to the parties’ “Stipulation for Dismissal of Action With
 2   Prejudice,” and good cause appearing therefore, the Court hereby GRANTS the
 3   Stipulation for Dismissal of Action with Prejudice and ORDERS as follows:
 4         1.     Plaintiff’s entire complaint, as captioned above, including all causes
 5   of action therein, is hereby dismissed, in its entirety, with prejudice;
 6         2.     For forty-five (45) days following the date of this Order, this Court
 7   shall retain jurisdiction to enforce the parties’ settlement agreement, including to
 8   hear any motion for enforcement of the settlement agreement.
 9         3.     All parties shall bear their own attorneys’ fees and costs.
10         IT IS SO ORDERED.
11

12   DATED: April 16, 2019
13                                          ____________________________________
                                         JUDGE, UNITED STATES DISTRICT COURT
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            ORDER
                                                1
